                                          Case 4:21-cv-01068-YGR Document 10 Filed 07/23/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         DARRYL BURHARDT,
                                   8                                                        Case No. 21-cv-01068-YGR (PR)
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING PLAINTIFF
                                                 v.                                         LEAVE TO FILE AMENDED
                                  10                                                        COMPLAINT; DIRECTING
                                         LOUIS ALVAREZ, et al.,                             PLAINTIFF TO FILE HIS AMENDED
                                  11                                                        COMPLAINT; AND DENYING HIS
                                                        Defendants.                         MOTION FOR PRELIMINARY
                                  12                                                        INJUNCTION WITHOUT PREJUDICE
Northern District of California
 United States District Court




                                  13          Plaintiff, who is currently in custody at Salinas Valley State Prison, filed the present pro se

                                  14   civil rights complaint under 42 U.S.C. § 1983. Plaintiff has also filed a motion for leave to

                                  15   proceed in forma pauperis, which will be granted in a separate written Order.

                                  16          Before the Court are various motions filed by Plaintiff, including: (1) motions for leave to

                                  17   file an amended complaint; and (2) a motion for a preliminary injunction and a temporary

                                  18   restraining order (“TRO”). Dkts. 2, 5, 8.

                                  19          A plaintiff may amend his complaint once as a matter of course at any time before a

                                  20   responsive pleading is served. See Fed. R. Civ. P. 15(a). Where a plaintiff seeks to amend after a

                                  21   responsive pleading has already been served, however, the decision whether to grant leave to

                                  22   amend is committed to the sound discretion of the trial court. Waits v. Weller, 653 F.2d 1288,

                                  23   1290 (9th Cir. 1981). Federal Rule of Civil Procedure 15(a) is to be applied liberally in favor of

                                  24   amendments and, in general, leave shall be freely given when justice so requires. Janicki Logging

                                  25   Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994).

                                  26          The Court notes that the defendants in this action have not been served at this time. As

                                  27   mentioned above, Plaintiff may as a matter of course amend his complaint because a responsive

                                  28   pleading has not yet been served. See Fed. R. Civ. P. 15(a). The Court finds that it is in the
                                          Case 4:21-cv-01068-YGR Document 10 Filed 07/23/21 Page 2 of 3




                                   1   interests of justice to allow Plaintiff to amend his complaint. See Janicki Logging Co., 42 F.3d at

                                   2   566. Accordingly, Plaintiff’s motions for leave to file an amended complaint are GRANTED.

                                   3   Dkts. 5, 8. The Court notes that Plaintiff has not attached a proposed amended complaint to his

                                   4   motions. Therefore, the Court directs Plaintiff to file his amended complaint on the attached

                                   5   prisoner civil rights complaint form, as directed below.

                                   6          Plaintiff’s motion for a preliminary injunction and a TRO (dkt. 2) is DENIED for failure to

                                   7   satisfying the notice requirements of Federal Rule of Civil Procedure 65. Prior to granting a

                                   8   preliminary injunction, notice to the adverse party is required. Fed. R. Civ. P. 65(a)(1). A motion

                                   9   for preliminary injunction therefore cannot be decided until the parties to the action are served,

                                  10   and they have not yet been served here. See Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983). “A

                                  11   plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the merits,

                                  12   that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
Northern District of California
 United States District Court




                                  13   equities tips in his favor, and that an injunction is in the public interest.” Winter v. Natural

                                  14   Resources Defense Council, Inc., 555 U.S. 7, 20 (2008). A TRO may be granted without written

                                  15   or oral notice to the adverse party or that party’s attorney if: (1) it clearly appears from specific

                                  16   facts shown by affidavit or by the verified complaint that immediate and irreparable injury, loss or

                                  17   damage will result to the applicant before the adverse party or the party’s attorney can be heard in

                                  18   opposition, and (2) the applicant’s attorney (plaintiff himself in this case, as he proceeds pro se)

                                  19   certifies in writing the efforts, if any, which have been made to give notice and the reasons

                                  20   supporting the claim that notice should not be required. Fed. R. Civ. P. 65(b). Plaintiff has not

                                  21   satisfied the aforementioned requirements. Furthermore, the Court has granted Plaintiff leave to

                                  22   amend his complaint and once he files his amended complaint, then then Court must first screen it

                                  23   for cognizable claims. See 28 U.S.C. § 1915A(a). In its review, the Court must identify any

                                  24   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim upon

                                  25   which relief may be granted or seek monetary relief from a defendant who is immune from such

                                  26   relief. See id. § 1915A(b)(1),(2). Until the Court is able to determine whether the forthcoming

                                  27   amended complaint contains cognizable claims, Plaintiff’s motion for a preliminary injunction is

                                  28   premature. Accordingly, the motion is DENIED without prejudice. Dkt. 2.
                                                                                          2
                                          Case 4:21-cv-01068-YGR Document 10 Filed 07/23/21 Page 3 of 3




                                   1                                             CONCLUSION

                                   2          For the reasons outlined above, the Court rules as follows:

                                   3          1.      Plaintiff’s motions for leave to file an amended complaint are GRANTED. Dkts. 5,

                                   4   8. Within twenty-eight (28) days from the date of this Order, Plaintiff shall file his Amended

                                   5   Complaint. Plaintiff must use the attached civil rights form, write the case number for this

                                   6   action—Case No. 21-cv-01068-YGR (PR)—on the form, clearly label the complaint “Amended

                                   7   Complaint,” and complete all sections of the form. Because the Amended Complaint completely

                                   8   replaces the original complaint, Plaintiff must include in it all the claims he wishes to present. See

                                   9   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S. 915 (1992). He may not

                                  10   incorporate material from the original complaint by reference. If Plaintiff fails to file his

                                  11   Amended Complaint by the aforementioned deadline, then the Court will proceed by

                                  12   reviewing the original complaint filed in this action.
Northern District of California
 United States District Court




                                  13          2.      Plaintiff’s motion for a preliminary injunction and a TRO is DENIED without

                                  14   prejudice. Dkt. 2. The Court will conduct an initial screening of the amended complaint once it is

                                  15   filed by Plaintiff. In the event the matter proceeds to briefing, Plaintiff may resubmit his motion

                                  16   for a preliminary injunction after Defendants have been served.

                                  17          3.      The Clerk of the Court shall send Plaintiff a blank civil rights complaint form and

                                  18   along with a copy of this Order.

                                  19          4.      This Order terminates Docket Nos. 2, 5 and 8.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 23, 2021

                                  22                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
